DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 30, 2018. It is noted, however, that applicant has not filed a certified copy of the 2018-068999 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 26, 2019 and April 28, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 states that a protective layer is “on the substrate” and a photochromic layer is placed “between the substrate and the protective layer”.  It is unclear, as written, how the protective layer is “on the substrate” if the photochromic layer is positioned on the substrate and below the protective layer.  The examiner respectfully requests an explanation or amend claim 1 to clearly identify how the respective layers are arranged.
Claims 2-19 are rejected as outlined above as they inherit all of the limitations and deficiencies of the base claim from which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 14-17 of copending Application Number 16/728,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical article comprising: a substrate; a protective layer and a photochromic layer as outlined below. 




U.S. Patent Application 16/728,311
Claim 1
An optical article comprising: a substrate; a protective layer on the substrate; and at least a photochromic layer between the substrate and the protective layer, the photochromic layer containing a photochromic dye and a resin component, wherein an indentation hardness of the photochromic layer in a thickness direction is in a range of from 0.1 to 10 mgf/μm2, and wherein a result of multiplying an indentation hardness of the protective layer in a thickness direction and a thickness of the protective layer is at least five times, and is not more than nine thousand times, a result of multiplying the indentation hardness of the photochromic layer in the thickness direction and a thickness of the photochromic layer.
Claim 1
An optical article comprising: a substrate; a protective layer on the substrate; and a photochromic layer between the substrate and the protective layer, the photochromic layer containing a photochromic dye and a resin component, wherein an indentation hardness of the photochromic layer in a thickness direction is less than or equal to an indentation hardness of a surface of the substrate, and wherein a result of multiplying an indentation hardness of the photochromic layer in a thickness direction and a thickness of the photochromic layer is from one to twenty times a result of multiplying an indentation hardness of the protective film in a thickness direction and a thickness of the protective film.

Claim 3
The optical article according to claim 1, wherein the indentation hardness of the photochromic layer in the thickness direction is in a range of 0.1 to 40 mgf/μm2.

The optical article according to claim 1, wherein the thickness of the photochromic layer is in a range of from 10 μm to 50 μm.
Claim 14
The optical article according to claim 3, wherein the thickness of the photochromic layer is in a range of from 5 μm to 80 μm.
Claim 14
The optical article according to claim 3, wherein the resin component in the photochromic layer includes an uncured curable component and a cured resin formed by curing an ultraviolet curable component.
Claim 15
The optical article according to claim 14, wherein the resin component in the photochromic layer includes an uncured curable component and a cured resin formed by curing an ultraviolet curable component.
Claim 15
The optical article according to claim 14, wherein the curable component includes a high hardness monomer and a low hardness monomer.
Claim 16
The optical article according to claim 15, wherein the curable component includes a high hardness monomer and a low hardness monomer.
Claim 10
The optical article according to claim 1, wherein the optical article is a spectacle lens with power or a spectacle lens without power.
Claim 17
The optical article according to claim 14, wherein the optical article is a spectacle lens with power or a spectacle lens without power.


The optical article according to claim 3, wherein the optical article is a spectacle lens with power or a spectacle lens without power.


The optical article according to claim 14, wherein the optical article is a spectacle lens with power or a spectacle lens without power.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 14-17 of copending Application Number 16/728,311, as outlined above, in view of Tamura et al (U.S. Patent Publication 2014/0036227). 
With regard to dependent claim 7, although Application Number 16/728,311 claims all of the claimed limitations of the instant invention as outlined above, Application Number 16/728,311 fails to claim wherein the protective layer includes at least one of a polymer protective layer, a hard coat film, or an anti-reflection film.  In a related endeavor, Tamura et al teaches an optical article (page 1, paragraph [0002]), comprising a substrate (Figure 7, elements 1 and 3), a photochromic layer (Figure 7, element 2 and page 3, paragraph [0059]), and a protective layer (Figure 7, element 4) wherein the protective layer includes an anti-reflection film (page 4, paragraph [0064]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical article, as claimed by Application Number 16/728,311, with the anti-reflection film, as taught by Tamura et al, to efficiently protect the lens (page 4, paragraph [0064], lines 4-8).


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 14-17 of copending Application Number 16/728,311, as outlined above, in view of Hovey (U.S. Patent Number 4,043,637). 
With regard to dependent claim 11, although Application Number 16/728,311 claims all of the claimed limitations of the instant invention as outlined above, Application Number 16/728,311 fails to claim wherein the optical article is a goggle lens.  In a related endeavor, Hovey teaches a photochromic optical article (column 2, lines 38-39) wherein the optical article is a goggle lens (Figure 1, element 12), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical article, as claimed by Application Number 16/728,311, with the goggle lens, as taught by Hovey, to provide eye protection (column 2, lines 33-37).
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 14-17 of copending Application Number 16/728,311, as outlined above, in view of Steiner (U.S. Patent Publication 2011/0067168). 
With regard to dependent claim 12, although Application Number 16/728,311 claims all of the claimed limitations of the instant invention as outlined above, Application Number 16/728,311 fails to claim wherein the optical article is a brim portion of a sun visor.  In a related endeavor, Steiner teaches an optical article wherein the optical article is a brim portion of a sun visor (page 2, paragraph [0027] and Figure 1, element 18), such that it would have been obvious 
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 14-17 of copending Application Number 16/728,311, as outlined above, in view of Reinheardt (U.S. Patent Number 5,652,964). 
With regard to dependent claim 13, although Application Number 16/728,311 claims all of the claimed limitations of the instant invention as outlined above, Application Number 16/728,311 fails to claim wherein the optical article is a shield member of a helmet.  In a related endeavor, Reinheardt teaches an optical article wherein the optical article is a shield member of a helmet (column 1, lines 55-57 and Figure 2, element 36), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical article, as claimed by Application Number 16/728,311, with the shield member of a helmet, as taught by Reinheardt, to accommodate changing lighting conditions for the user (column 6, lines 6-12).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the 2, the prior art fails to teach such a method wherein the product of the indentation hardness of the protective layer and the thickness of the protective layer satisfy the conditional relationship with the product of the indentation hardness of the photochromic layer and the thickness of the photochromic layer, as claimed in independent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmer et al (U.S. Patent Publication 2008/0224338), Asai et al (U.S. Patent Publication 2009/0316246), Mori et al (U.S. Patent Publication 2013/0164540), Imizu et al (U.S. Patent Publication 2014/0125947), and Turpen et al (U.S. Patent Publication 2016/0238758) all teach photochromic optical articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
01 March 2022